DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US2018/051354, filed 17 Sep 2018; and claims benefit of provisional application 62/560180, filed 18 Sep 2017.

Claims 1-22 are pending in the current application. Claims 11-22, drawn to non-elected inventions, are withdrawn. Claims 1-10 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 15 Dec 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 Dec 2021.

Applicant’s election of species of the polymer polyethylene glycol and the salt potassium phosphate dibasic in the reply filed on 15 Dec 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020).
Kamei et al. discloses devices that use aqueous two phase systems (ATPS) to detect target analytes in a sample. (abstract; page 1, paragraph 0008; page 11, paragraph 0133 to page 13, paragraph 0148) Kamei et al. discloses in some embodiments, the first phase solution comprises a polymer and the second phase solution comprises a salt or vice versa. In some embodiments, the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate, (page 2, paragraph 0010) meeting limitations of instant claims 1-3 and 5. Kamei et al. discloses the target analyte can be a nucleic acid. (page 2, paragraph 0011; page 22, paragraph 0225) Kamei et al. discloses in various embodiments, the 
Kamei et al. does not specifically disclose the intended use of the composition for isolating and concentrating nucleic acid fragments of 250 bp or less from a sample (instant claim 1, 6, and 7) or the intended use to separate particular types of samples (instant claims 8-10). MPEP 2112.01 especially at I. citing In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) discusses the support of rejections wherein the prior art discloses "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." Here Kamei et al. discloses a chemical composition identical to the instantly claimed composition, and further discloses the the target analyte can be a nucleic acid and in some embodiments the target analyte alone partitions into the first phase solution or second phase solution. Based on this disclosure and the identical chemical structure, there is reason to believe the prior art discloses subject matter that inherently includes functions that are newly recited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-17, and 19-18 of U.S. Patent No. 9,823,247 (reference  in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-3, 6-17, and 19-18 of the reference patent are drawn to a device for the detection and/or quantification of a target analyte in a sample comprising component b) an aqueous two-phase system (ATPS), wherein the ATPS comprises a mixed phase solution that separates into a first phase solution and a second phase solution and where components of said first phase solution and components of said second phase solution are both disposed in said porous matrix and are present in sufficient concentration to form said two-phase ATPS within said porous matrix. Claim 6 recites the drive wherein the first phase solution comprises polyethylene glycol or polypropylene glycol and the second phase solution comprises potassium phosphate. Claim 7 recites the target analyte includes a nucleic acid. 
Claims 1-3, 6-17, and 19-18 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %. (instant claim 1)
Kamei et al. discloses as above. Kamei et al. discloses the working embodiment of example 4 with different volume ratios of the PEG-salt ATPS of 3:1 comprising PEG-8000 18.1% w/w and potassium phosphate 5.18% w/w, or of 1:1 comprising PEG-8000 12.2% w/w and potassium phosphate 7.50% w/. (table 2 at page 40, paragraph 0475)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-3, 6-17, and 19-18 of the reference patent in view of Kamei et al. to select the concentrations of the PEG-salt ATPS. One of ordinary .

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-28 of U.S. Patent No. 10,006,911 (reference patent) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-7 and 13-28 of the reference patent are drawn to a device for the concentration of a target analyte in a sample comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix. Claim 14 recites the drive wherein the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. Claim 23 recites the target analyte includes a nucleic acid. 
Claims 1-7 and 13-28 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %. (instant claim 1)

It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-7 and 13-28 of the reference patent in view of Kamei et al. to select the concentrations of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 1-7 and 13-28 of the reference patent in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from a family member of the application published as Kamei et al., and one of ordinary skill in the art would have looked to the embodiments disclosed in the prior art Kamei et al. to select embodiments of the invention of Claims 1-7 and 13-28 of the reference patent.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 19-28 of U.S. Patent No. 10,578,616 (reference patent) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 1-8 and 19-28 of the reference patent are drawn to a method of concentrating a target analyte in a sample comprising the use of a device comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through 
Claims 1-8 and 19-28 of the reference patent do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %. (instant claim 1)
Kamei et al. discloses as above. Kamei et al. discloses the working embodiment of example 4 with different volume ratios of the PEG-salt ATPS of 3:1 comprising PEG-8000 18.1% w/w and potassium phosphate 5.18% w/w, or of 1:1 comprising PEG-8000 12.2% w/w and potassium phosphate 7.50% w/. (table 2 at page 40, paragraph 0475)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-8 and 19-28 of the reference patent in view of Kamei et al. to select the concentrations of the PEG-salt ATPS. One of ordinary skill in the art would have been motivated to combine Claims 1-8 and 19-28 of the reference patent in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from a family member of the application published as Kamei et al., and one of ordinary skill in the art would have looked to the embodiments disclosed in the prior art Kamei et al. to select embodiments of the invention of Claims 1-8 and 19-28 of the reference patent.

s 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 145-162 and 168-172 of copending Application No. 16/751,114 (reference application) in view of Kamei et al. (US 2015/0253320 A1, published 10 Sep 2015, provided by Applicant in IDS mailed 24 Jun 2020). 
Claims 145-162 and 168-172 of the reference application are drawn to a device for concentrating a target analyte in a sample comprising an aqueous two-phase system (ATPS) or components thereof disposed on or in a porous matrix and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix. Claim 169 recites the drive wherein the first phase solution comprises polyethylene glycol and the second phase solution comprises potassium phosphate. Claim 147 recites the target analyte includes a nucleic acid. 
Claims 145-162 and 168-172 of the reference application do not specifically recite the first phase component is a polymer dissolving in a first phase at a concentration of 5-20 wt %, and the second phase component is a salt dissolving in a second phase at a concentration of 5-35 wt %. (instant claim 1)
Kamei et al. discloses as above. Kamei et al. discloses the working embodiment of example 4 with different volume ratios of the PEG-salt ATPS of 3:1 comprising PEG-8000 18.1% w/w and potassium phosphate 5.18% w/w, or of 1:1 comprising PEG-8000 12.2% w/w and potassium phosphate 7.50% w/. (table 2 at page 40, paragraph 0475)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 145-162 and 168-172 of the reference application  in view of Kamei et al. with a reasonable expectation of success because the reference patent is the patent issued from a family member of the application published as Kamei et al., and one of ordinary skill in the art would have looked to the embodiments disclosed in the prior art Kamei et al. to select embodiments of the invention of Claims 145-162 and 168-172 of the reference application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623